Citation Nr: 0307732	
Decision Date: 04/23/03    Archive Date: 04/30/03	

DOCKET NO.  02-07 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for metastatic 
adenocarcinoma of the breast with multiple bone metastases.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDING OF FACT

The veteran's metastatic adenocarcinoma of the breast with 
multiple bone metastases did not exist during active service 
and is not related to active service, including exposure to 
Agent Orange during active service.  


CONCLUSION OF LAW

Metastatic adenocarcinoma of the breast with multiple bone 
metastases was not incurred in or aggravated by active 
service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a May 2001 letter, a statement of the case, and a 
supplemental statement of the case informing them of the 
governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
evidentiary development under the VCAA, and the reasons for 
the denial of his claim.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Treatment records have been obtained.  There was no 
indication that there is other evidence available.  
Therefore, it is concluded that the VA has complied with VCAA 
and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The veteran's service medical records, including the report 
of his April 1971 service separation examination, do not 
reflect any pertinent complaint or finding, and the 
separation examination report reflects that examination as 
normal.  

A December 1982 private treatment record reflects that the 
veteran presented with complaints of old abdominal pain.  On 
examination, the veteran had bilateral gynecomastia which was 
diffused and symmetrical in both breasts.  The veteran 
reported that he had had this for about five years and no 
reason was discovered after workup was done.  

A January 2000 private treatment record reflects that the 
veteran reported that during the previous August he was 
exercising and believed he had pulled a muscle.  He was 
treated for costochondritis and he had bilateral chest wall 
pain.  

A March 2000 private pathology report reflects that analysis 
of a left breast biopsy revealed infiltrating ductal 
carcinoma, moderately differentiated.  

An April 2002 letter from a private physician reflects that 
the veteran was symptomatic from widespread skeletal 
metastasis at the time he was first evaluated for 
infiltrating ductal carcinoma of the breast.  It indicates 
that the widespread skeletal metastasis was due to the 
primary breast cancer.  It further reflects that an 
association between carcinoma of the male breast and prior 
exposure to Agent Orange is not clearly established and that 
a causal association cannot be discounted and would need to 
be considered.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Where a veteran served ninety 
(90) days or more during a period of war and cancer becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 
1991 & Supp. 2002).  

The veteran did serve in Vietnam during the above stated.  
There is no affirmative evidence to indicate that he was not 
exposed to Agent Orange.  Therefore, he is presumed to have 
been exposed to Agent Orange during his service in Vietnam.  

However, the Secretary of Veterans Affairs has determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam during the Vietnam Era is not 
warranted for breast cancer.  

There is no competent medical evidence indicating that the 
veteran had breast cancer during his active service or within 
one year of discharge from active service.  There is 
competent medical evidence indicating that at the time of his 
discharge no pertinent abnormality was noted and that the 
veteran was first seen in January 2000, with complaints 
dating from August 1999, for chest pain that was ultimately 
diagnosed as breast cancer with multiple bone metastasis.  On 
the basis of this record, a preponderance of the evidence is 
against a finding that the veteran's metastatic 
adenocarcinoma of the breast with multiple bone metastasis 
existed during his active service or within one year of 
discharge from active service.  

The veteran and his spouse have indicated their belief that 
the veteran's metastatic adenocarcinoma of the breast with 
multiple bone metastasis are related to his exposure to Agent 
Orange during active service, but they are not qualified, as 
lay persons, to furnish medical opinions or diagnoses, as 
such matters require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
competent medical evidence associating the veteran's breast 
cancer with bone metastasis to his active service, including 
exposure to Agent Orange during active service.  While a 
letter from a private physician indicates that an association 
between carcinoma of the male breast and prior exposure to 
Agent Orange is not clearly established, the Secretary has 
determined, based upon recommendations of the National 
Academy of Sciences, that presumption for service connection 
is not warranted for cancers.  Accordingly, a preponderance 
of the evidence is also against the claim for service 
connection for metastatic adenocarcinoma of the breast with 
multiple bone metastasis on the basis of being related to 
service, including exposure to Agent Orange during service.  


ORDER

Service connection for metastatic adenocarcinoma of the 
breast with multiple bone metastases is denied.  


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

